Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending and have been examined.
Priority
This application, Serial No. 16/614,112 (PGPub: US2020/0173987) was filed 11/15/2019. This application is a 371 of PCT/JP2018/019203 filed 05/17/2018. This application claims priority to foreign application Japan JP2017-098247 filed 05/17/2017. 
Information Disclosure Statements
The Information Disclosure Statement filed 11/15/2019 has been considered by the Examiner.
Claim Objections
Claims 5-7 and 9 are objected to because of the following informalities:  . 
Claims 5-7 and 9 should recite “…less than the average particle diameter” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in line 2, “the particle pit traps” (emphasis added) and this limitation is indefinite because a plurality of pit traps have not been previously claimed since claim 1 only recites “a particle pit trap”. 
	Claim 10 is indefinite because it recites at lines 8 and 10 that the flattened channel is configured to substantially “match up” and it is unclear what exactly would entail substantially matching up and additionally does match up refer to their sizes being the same, similar materials, or structural mating?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soh et al. (EP 2150350, Published 02/10/2010, hereinafter “Soh”).
Regarding claim 1, Soh teaches throughout the publication a particle trapping device comprising (see Figure 1): a lead-in channel (upstream end of sorting module 103); a flattened channel disposed on the downstream side of the lead-in channel (inlet, 107); a rectangular channel disposed on the downstream side of the flattened channel (trap, 101); and a particle pit trap disposed at least on a first inner wall face of the rectangular channel (paragraph 0030, trapping elements 125; paragraph 0045, trap coupled to base or wall of the microfluidic device), wherein the lead-in channel has a channel cross-section larger than a channel cross-section of the flattened channel; the flattened channel has a flat channel cross-section whose width is longer than its height; the rectangular channel has a rectangular channel cross-section, and is provided with the first inner wall face, a second inner wall face opposed to the first inner wall face, a third inner wall face, and a fourth inner wall face opposed to the third inner wall face; and the lead-in channel, the flattened channel, the rectangular channel, and the particle pit trap are characterized by being configured in such a way that a portion of liquid containing target particles and flowing through the lead-in channel flows into the flattened channel; the target particles contained in the liquid that had flowed through the flattened channel flow into the rectangular channel; and the target particle that had flowed through the rectangular channel enters into the particle pit trap and is trapped therein (see Figure 1 and paragraphs 0005 and 0030-0032).
Regarding claim 2, Soh teaches the device further comprising a cell trapping chamber disposed between the flattened channel and the lead-in channel (see Figure 1, downstream portion of sorting module 103).
Regarding claim 4, Soh teaches the device wherein the particle pit traps are characterized by being disposed on each of the first inner wall face and the second inner wall face (paragraphs 0030 and 0045 and for example, see Figure 2, trapping elements fill the entirety of the trapping element).
Regarding claim 8, Soh teaches the device wherein the particle pit trap is characterized by being larger than the average particle diameter of the target particles (paragraphs 0076-0091).
Regarding claim 11, Soh teaches the device comprising a first substrate and a second substrate; and wherein the rectangular channel has a structure in such a way that grooves formed on the first substrate are covered with the second substrate (paragraph 0044, cover on the entire device interpreted as second substrate that covers the trapping elements of the first substrate).
Regarding claim 12, Soh teaches the device wherein the particle pit trap traps the target particle therein (paragraphs 0045-0046, particles captured and washed in the trap).
Regarding claim 13, Soh teaches the device wherein the target particles include magnetic particles (paragraph 0045), tumor cells, and pathogens such as bacteria or virus (paragraph 0046) as well as non-biological and inorganic materials (paragraph 0029). are follicles, organelles, extracellular vesicles, viruses, liposomes, metallic particles, organic particles, inorganic particles, air pollution particulates, or pollens.
Regarding claim 14, Soh teaches a particle trapping method characterized by using a particle trapping device comprising (see Figure 1): a lead-in channel (upstream end of sorting module 103); a flattened channel disposed on the downstream side of the lead-in channel (inlet, 107); a rectangular channel disposed on the downstream side of the flattened channel (trap, 101); and a particle pit trap disposed at least on a first inner wall face of the rectangular channel (paragraph 0030, trapping elements 125; paragraph 0045, trap coupled to base or wall of the microfluidic device), the method comprising the steps of: flowing liquid containing target particles through a lead-in channel; flowing the liquid containing target particles from the lead-in channel to a flattened channel; flowing the liquid containing target particles from the flattened channel to a rectangular channel; and trapping the target particle in a particle pit trap formed on a first inner wall face of the rectangular channel by entering into the particle pit trap, wherein the lead-in channel has a channel cross-section larger than a channel cross-section of the flattened channel; the flattened channel has a flat channel cross-section whose the width is longer than its height; and the rectangular channel is provided with the first inner wall face, a second inner wall face opposed to the first inner wall face, a third inner wall face, and a fourth inner wall face opposed to the third inner wall face (paragraphs 0005, 0030-0032 and 0045).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (EP 2150350, Published 02/10/2010, hereinafter “Soh”), as applied to claim 1 above.
Regarding claims 5-7 and 9, Soh teaches varying dimensions of the microfluidic components (paragraph 0035) and particles (paragraphs 0091-0094). Although Soh does not specifically teach the device wherein a width between the first inner wall face and the second inner wall face of the rectangular channel is 1.04 times or more to 2.3 times or less than an average particle diameter of the target particles or wherein a width between the third inner wall face and the fourth inner wall face of the rectangular channel is 1.04 times or more to 5 times or less than the average particle diameter of the target particles; wherein the particle pit trap has a size that is 1.04 times or more to 3 times or less the average particle diameter of the target particles; or wherein the flattened channel has a thickness that is 1.04 times or more to 2.3 times or less than the average particle diameter of the target particles, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 5-7 are for any particular purpose or solve any stated problem, and the prior art teaches that particle and channel dimension may be varied based on the type reactions to be conducted.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microfluidic art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (EP 2150350, Published 02/10/2010, hereinafter “Soh”), as applied to claim 1 above, and further in view of Perroud et al. (US 2014/0329722 Pub Date: 11/06/2014, hereinafter “Perroud”).
Regarding claim 3, Soh teaches the device as described above. Additionally, Soh teaches that the device (Figure 1) includes an exit-side channel wherein the exit-side channel is disposed on the downstream side of the rectangular channel (outlet, 109) and a connecting channel connected to the particle pit trap (path 113). Additionally, Soh teaches that the connecting channel is configured to have a size (paragraph 0035). While Soh does not specifically teach that the size of the connecting channel does not allow the target particles to pass therethrough, such limitation is drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the dimensions of the connecting channel in the device of Soh are capable of restricting particles, it reads on the claims. Soh teaches the same structural limitations as recited in the claims (a connecting channel having a channel cross-section), therefore it is considered capable of performing the same intended use.
However, Soh fails to teach an auxiliary channel wherein the auxiliary channel extends substantially parallel to the rectangular channel, one end of the auxiliary channel connects with the exit-side channel and the other end connects with the connecting channel.
Perroud teaches throughout the publication microfluidic devices and methods for immobilizing particles and focusing the sample flow (paragraph 0009). More specifically, Perroud teaches at Figure 3C, a channel configuration incorporating auxiliary channels extending parallel to a main rectangular channel and connecting side channels to auxiliary channels (see Figure 3C, channel following the collection arrow that turns to be parallel to main channel in the direction of fluid flow and connected to an auxiliary channel from the main flow as well as an additional channel leading towards particle loading and sorting).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the side channel and connecting channel of Soh by incorporating a parallel auxiliary channel therebetween, as taught by Perroud, because Soh is generic regarding the channel configurations, even potentially incorporating additional process modules and channels (Soh, paragraph 0030) and therefore one skilled in the art would have been motivated to incorporate any necessary channels based on the desired fluid flow configuration. And additionally since Perroud teaches incorporating additional side and collection channels allows for more direct fluid and particle focusing for particle trapping (Perroud, paragraph 0091).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA M GIERE/Primary Examiner, Art Unit 1641